Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for continued examination (RCE) has been fully considered.
Response to Arguments
Applicant’s arguments with regard to support for the claim(a) have been fully considered but are not believed to be germane to the rejection. The issue is not one of support but of the plain meaning of the word ‘potential’. The examiner notes in particular is not a physical quantity that has any meaning in or of itself, but only takes on significance when some other portion of a device is at a different potential. Those of ordinary skill in the art often refer to this difference in potential as a ‘voltage’, and since voltages can be positive or negative (because the aforementioned differences can be positive or negative), it then becomes possible to speak of voltages having “polarity” as well.
Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “a first dielectric insulation layer”, as recited in claim 1 [line 10], is unclear with regard to its relationship to the  earlier-recited first dielectric insulation layer.
The limitation, “a first metallization layer”, as recited I claim 1 [line 11], is unclear with regard to its relationship to the  earlier-recited first metallization layer.

The limitation, “a second dielectric insulation layer”, as recited in claim1, [line 11], is unclear with regard to its relationship to the earlier-recited second dielectric insulation layer.
The limitation,“a second metallization layer”, as recited in claim 1, [line 13], is unclear with regard to its relationship to the  earlier-recited second metallization layer.
The limitation, ”a negative potential”, as recited in claim 2, is unclear with regard to the convention being employed whereby this potential is to be considered “negative”.
Telephone Inquiry Contacts 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816